Citation Nr: 1647177	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-10 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for rheumatoid arthritis (also claimed as a bilateral ankle and foot condition).

2.  Entitlement to service connection for a bilateral ankle and foot disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from October 1977 to February 1978, as well as additional service in the Louisiana Army National Guard from July 1977 to July 1987, including active duty for training (ACDUTRA) from July 12, 1986, to July 26, 1986.

This matter comes to the Board of Veterans' Appeals (Board) from February 2010 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and St. Louis, Missouri, respectively.  The New Orleans, Louisiana RO currently has jurisdiction over the appeal.

The prior adjudications of the above new and material evidence claim declined to reopen the Veteran's bilateral foot and ankle claim, concluding that new and material evidence had not been submitted.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified before the undersigned at a Travel Board hearing held in July 2016, the hearing transcript is of record.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a bilateral ankle and foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A June 12, 2000, rating decision denied entitlement to service connection for several claims, including a right ankle condition and osteoarthritis of the right and left foot, each on the basis that there was no objective evidence to show the current existence of the disability; while a June 22, 2000, rating decision denied entitlement to service connection for rheumatoid arthritis with bilateral ankle condition, bilateral leg condition, bilateral foot condition, bilateral knee, and right shoulder condition, on the basis that the conditions were not shown to have been incurred from an injury or disease on Active Duty for Training (ACDUTRA) or an injury while on Inactive Duty Training (INACDUTRA); while an unappealed July 2000 Statement of the Case (SOC) continued the denial of the Veteran's rheumatoid arthritis claim.

2.  An unappealed July 2002 rating decision denied entitlement to service connection for rheumatoid arthritis on the basis that the condition did not happen on active service.    

3.  Evidence received since the July 2002 rating decision raises a reasonable possibility of substantiating the Veteran's rheumatoid arthritis claim involving the bilateral ankles and feet.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied entitlement to service connection for rheumatoid arthritis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the July 2002 rating decision in relation to the Veteran's claim is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he should be service-connected for disabilities of the bilateral ankles and feet, due to injuries that occurred in July 1986 while on ACDUTRA.  Specifically, the Veteran contends that he initially injured his feet and ankles jumping from a vehicle and that shortly thereafter he slipped in the shower further injuring the extremities.  

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2015).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

As noted above, a June 12, 2000, rating decision (with a cover letter dated June 19, 2000) denied entitlement to service connection for several claims, including a right ankle condition and osteoarthritis of the right and left foot, each on the basis that there was no objective evidence to show the current existence of the disability.  A June 22, 2000, rating decision (with a cover letter dated June 23, 2000) denied entitlement to service connection for rheumatoid arthritis with bilateral ankle condition, bilateral leg condition, bilateral foot condition, bilateral knee, and right shoulder condition, on the basis that the conditions were not shown to have been incurred from an injury or disease on ACDUTRA or an injury while on INACDUTRA.

In a July 2000 statement, the Veteran indicated that he disagreed with the "decisions of 6-19-2000 and 6-23-2000" and felt that VA should make another effort to obtain the service records for his service from 1977 to 1987.

In a subsequent July 2000 Statement of the Case (SOC), the RO continued the denial of the Veteran's rheumatoid arthritis claim.  The Veteran did not submit a timely substantive appeal or otherwise express dissatisfaction with this decision.

Thereafter, the RO received additional service records for the Veteran.  As such, his claim was readjudicated on a de novo basis in a July 2002 rating decision, which also denied the claim for entitlement to service connection for rheumatoid arthritis because the disability did not occur while on active service.  There is no correspondence of record expressing disagreement with that denial of service connection during the appellate time period.  Nor did the Veteran submit new and material evidence within one year of the July 2002 decision.  Therefore, the July 2002 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

As a result, a claim of service connection for rheumatoid arthritis involving multiple joints, including the bilateral ankles and feet, may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

At the time of the July 2002 rating decision, the record included service treatment records, post-service treatment records, and personnel records showing that the Veteran was on ACDUTRA from July 12, 1986, to July 26, 1986.

Specifically, during that period of ACDUTRA a July 1986 sick slip indicated that the Veteran had a swollen right foot and placed him on limited duty for 24 hours.  The next day, the Veteran complained of swelling in both feet.  A record from later in July 1986 included the Veteran's report of right ankle pain following a fall in the shower the previous evening.  X-rays showed degenerative joint disease of the foot.  The assessment / diagnosis was osteoarthritis of the right foot.  Another July 1986 medical record included a complaint of swollen feet for the previous two days, with a history of right foot swelling.  On examination, there was pain and swelling from both ankles down to the feet.  The assessment was that the Veteran was retaining fluid.  A line of duty determination in a Statement of Medical Examination and Duty Status from July 1986 indicated that a temporary disability to the right foot could result from the fall in the shower.  The record did not include any report of an injury due to jumping off a truck.  September 1986 x-rays of the ankles and feet were normal.  By December 1986, the Veteran had an assessment of arthritis and probable rheumatoid arthritis, which was supported by a joint scan showing increased uptake in the joints that was compatible with rheumatoid arthritis.  In January 1987, the Veteran was noted to have tenderness in the left second metatarsophalangeal and right third metatarsophalangeal joints.  In February 1987, there was tenderness over the dorsal feet.  Multiple other records include a diagnosis of rheumatoid arthritis with problems involving numerous joints.  A May 1987 treatment record included the Veteran's reports of painful feet and ankles dating back to 1983 or 1984.  Following examination, he was referred for an evaluation by an orthopedist.  A May 1987 Report of Medical History included findings of mild ankle and tarsal swelling and tenderness in the feet.  There was a notation that the Veteran suffered from significant arthritic disease with moderate impairment due to weakness and pain in the wrists, hands, and feet.  

In addition, a December 1987 record included the Veteran's reports of morning stiffness and left foot pain.  The assessment was probable rheumatoid arthritis.  A May 1989 treatment record included a notation of rheumatoid arthritis and reports of swelling to the feet and hands.  X-rays of the feet showed no changes.  Later in May 1989 there were notations of bilateral ankle swelling.  A March 1997 pathology report noted changes consistent with chronic rheumatoid arthritis with pannus formation with secondary osteoarthritis with destruction of cartilage and articular bone, as well as osteoporosis.  

Again, the July 2002 rating decision found that rheumatoid arthritis was not incurred during active service, to include as a result of injury or disease during ACDUTRA or injury during INACDUTRA.  For evidence to be new and material in this matter, it would have to tend to show some relationship between the Veteran's bilateral ankle and foot problems and his service.  The Board finds the evidence received since the above decision does so.

Following the July 2002 final rating decision, additional evidence has been added to the record.  In a February 2010 statement from the Veteran, he asserted that he injured his ankles and feet in July 1986 when jumping out of a vehicle during training he "landed on some cypress stumps and busted both ankles and feet.  After leaving the field the same day I went to the barracks to shower and fell due to pain in both ankles and feet that was unbearable upon entering the shower there was a small bar of soap left on the shower floor.  I went to sick call the next morning because I couldn't walk due to the pain I was given Motrin & bed rest.  On my return home I still couldn't walk or stand for a long period of time which my profile stated."  From that time, his health deteriorated to the point that within 6 months he was totally disabled.  

In a July 2010 statement, a fellow service member stated that the Veteran "didn't start having health issues until that accident happened to him while on active duty."

In an August 2010 notice of disagreement, the Veteran stated that prior to his 1986 injury to the feet and ankles he did not have any problems with or diagnoses of arthritis, but that after the injury the onset of arthritis occurred and worsened from that point.  

An August 2010 statement from a fellow service member indicated that the Veteran was injured while participating in a scheduled overnight training exercise.  An August 2010 letter from another fellow service member specifically indicated that the Veteran injured his feet and ankles during a scheduled reconnaissance mission in 1986.  

During his July 2016 Board hearing, the Veteran reported that he injured his feet and ankles jumping out of a vehicle in July 1986.  The next day he also slipped on a bar of soap in the shower and injured himself.  After that, he was unable to "make a drill" and he got demoted.  He got medically evaluated and was told he could not reenlist due to the condition.  The Veteran reported having received disability benefits from the Social Security Administration due solely to his ankle and foot problems.

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the lay statements from the Veteran regarding specific injuries to the ankles and feet that he claimed occurred during a period of ACDUTRA, as well as the other lay evidence added to the record, suggests the possibility of a relationship between the Veteran's current bilateral ankle and feet problems and service.  Such allegations were not of record at the time of the last final RO adjudication of the claim.  At the very least, again presuming its credibility, this new evidence raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's bilateral ankle and feet claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for a bilateral ankle and foot disability on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for rheumatoid arthritis (also claimed as a bilateral ankle and foot condition) is reopened; the appeal is granted to this extent only.


REMAND

The Veteran has not been provided a VA examination for his bilateral ankle and feet claim.  The Veteran has reported specific injuries incurred during a period of ACDUTRA in July 1986, which he attributes to the onset of his current bilateral ankle and feet problems, including the diagnosed rheumatoid arthritis.  The service treatment records document the accident in the shower in July 1986, although complaints included only the right ankle of the currently claimed joints.  That said, given the lay statements of record and somewhat supporting evidence, the Board concludes that a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  After the above is completed, schedule the Veteran for an appropriate examination for his bilateral ankle and foot claim.  The electronic claims file must be made available to and reviewed by the examiner.  After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed bilateral ankle and foot disability, including rheumatoid arthritis: (a) was incurred in or is otherwise related to active service; (b) is the result of an injury incurred in or aggravated during any period of INACDUTRA; or (c) is the result of an injury or disease incurred in or aggravated during any period of ACDUTRA.  

In reaching the above conclusions, the examiner is requested to consider, and discuss to the extent necessary, the Veteran's contentions that he injured his bilateral ankles and feet in July 1986 on ACDUTRA while jumping off a truck and shortly thereafter in the shower.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should explain the reasons behind any opinion provided.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the requested benefits is not granted, issue a supplemental statement of the case (SSOC) to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


